DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 31 May 2022 has been entered.
Claim 19 is cancelled; new claim 21 is entered; claims 1-18 and 20-21 are pending.

Election/Restrictions
Applicant’s arguments, see “Remarks”, filed 31 May 2022, with respect to the amendments to the claims have been fully considered and are persuasive. The Requirement for Election/Restriction of claims 1-20 has been withdrawn.

Claim Rejections - 35 USC § 101
Applicant’s arguments, see “Remarks”, filed 31 May 2022, with respect to the amendments to the claims have been fully considered and are persuasive. The rejection of claims 1-10 has been withdrawn.

Response to Arguments
Applicant's arguments filed 31 May 2022 have been fully considered but they are not persuasive. Since the arguments pertain to the amended subject matter, they will be addressed below in the prior art rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 recites the limitation "The device of claim 19" in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medvedev et al (U.S. 7,645,225). Medvedev discloses (col. 2, lines 3-16) a blood pump at a set rotational speed, comprising: monitoring, by a control circuit (Figure 6; 16) configured to maintain a speed of a rotor of the blood pump within a range around a set rotational speed (col. 7, lines 15-17; col. 8, lines 1-2), a flow rate of blood through the blood pump (col. 6, line 39-col. 7, line 28) for a period of time during one or more cardiac cycles of a patient; determining, by the control circuit, a duty parameter representing a proportion of the time during which the flow rate is above a crossover flow rate; and generating, by the control circuit a suction detect signal based at least in part on the duty parameter (col. 7, line 56-col. 8, line 3).
Regarding claim 2, Medvedev discloses (col. 6, line 39-col. 7, line 28) comparing, by the control circuit, the duty parameter in the one or more cardiac cycles with a duty limit corresponding to a set proportion of the time during the one or more cardiac cycles and generating, by the control circuit, the suction detect signal based at least in part on the comparison.
Regarding claim 3, Medvedev discloses (col. 6, line 39-col. 7, line 28) generating the suction detect signal in response to determining that the duty parameter represents a proportion above the set proportion.
Regarding claim 4, Medvedev discloses (col. 6, line 39-col. 7, line 28) the period of time is during a single cardiac cycle, and wherein generating the suction detect signal in response to determining that the duty parameter represents a proportion above the set proportion.
Regarding claim 5, Medvedev discloses (col. 6, line 39-col. 7, line 28) deriving, by the control circuit, at least one additional parameter relating to operation of the blood pump; generating, by the control circuit, at least one additional signal in response to determining that the at least one additional parameter is indicative of the suction condition; and altering, by the control circuit, operation of the blood pump in response to generating both the duty cycle signal and the at least one additional signal.
Regarding claim 6, Medvedev discloses (col. 6, line 39-col. 7, line 28) measuring, by the control circuit, the speed of the rotor of the blood pump at a plurality of times during one or more speed measurement intervals at least partially encompassing the one or more cardiac cycles and determining, by the control circuit, a measured speed range between a minimum measured speed and a maximum measured speed during each speed measurement interval.
Regarding claim 7, Medvedev discloses (col. 7, line 56-col. 8, line 3) generating the at least one additional signal comprises generating a speed range signal in response to determining that the measured speed range exceeds a range limit, and wherein the suction detect signal is generated if both the speed range signal and the duty signal are both generated.
Regarding claim 8, Medvedev discloses (col. 6, line 39-col. 7, line 28) determining, by the control circuit, an average flow rate; and determining, by the control circuit, the crossover flow rate as a function of the average flow rate.
Regarding claim 9, Medvedev discloses (col. 6, line 39-col. 7, line 28) the crossover flow rate is equal to the average flow rate.
Regarding claim 10, Medvedev discloses (col. 6, line 39-col. 7, line 28) altering, by the control circuit, operation of the blood pump responsive to the suction detect signal.
Regarding claim 11, Medvedev discloses (col. 2, lines 3-16; Figure 6; 16) a memory; and one or more processors implemented in circuitry, coupled to the memory, and configured to: maintain a speed of a rotor of the blood pump within a range around a set rotational speed, wherein the blood pump is set at the rotational speed (col. 7, lines 15-17; col. 8, lines 1-2) monitor a flow rate of blood through a blood pump (col. 6, line 39-col. 7, line 28) for a period of time during one or more cardiac cycles of a patient; determine a duty parameter representing a proportion of the period of time during which the flow rate is above a crossover flow rate; and generate a suction detect signal based at least in part on the duty parameter (col. 7, line 56-col. 8, line 3).
Regarding claim 12, Medvedev discloses (col. 6, line 39-col. 7, line 28) the one or more processors are further configured to: compare the duty parameter with a duty limit corresponding to a set proportion of the period of time; and generate the suction detect signal based at least in part on the comparison.
Regarding claim 13, Medvedev discloses (col. 6, line 39-col. 7, line 28) the one or more processors are further configured to generate the suction detect signal in response to determining that the duty parameter represents a proportion above the set proportion.
Regarding claim 14, Medvedev discloses (col. 6, line 39-col. 7, line 28) the period of time is during a single cardiac cycle, and wherein the one or more processors are further configured to generate the suction detect signal in response to determining that the duty parameter represents a proportion above the set proportion.
Regarding claim 15, Medvedev discloses (col. 6, line 39-col. 7, line 28) the one or more processors are further configured to: derive at least one additional parameter relating to operation of the blood pump; generate at least one additional signal in response to determining that the at least one additional parameter is indicative of the suction condition; and alter operation of the blood pump in response to generating both the duty cycle signal and the at least one additional signal.
Regarding claim 16, Medvedev discloses (col. 6, line 39-col. 7, line 28) to derive the at least one additional parameter, the one or more processors are further configured to: measure the speed of the blood pump at a plurality of times during one or more speed measurement intervals at least partially encompassing the one or more cardiac cycles; and determine a measured speed range between a minimum measured speed and a maximum measured speed during each speed measurement interval.
Regarding claim 17, Medvedev discloses (col. 7, line 56-col. 8, line 3) to generate the at least one additional signal, the one or more processors are further configured to generate a speed range signal in response to determining that the measured speed range exceeds a range limit, and generate the suction detect signal in response to generating both the speed range signal and the duty signal.
Regarding claim 18, Medvedev discloses (col. 6, line 39-col. 7, line 28) the one or more processors are further configured to: determine an average flow rate; and determine the crossover flow rate as a function of the average flow rate.
Regarding claim 20, Medvedev discloses (col. 6, line 39-col. 7, line 28) the one or more processors are further configured to alter operation of the blood pump responsive to the suction detect signal.
Regarding claim 21, Medvedev discloses (col. 6, line 39-col. 7, line 28) determining, by the control circuit, a plurality of flow rate estimates during the period of time: determining, by the control circuit, a number of the plurality of flow rate estimates that are above the crossover flow rate; and determining, by the control circuit, the duty parameter based on the number of the plurality of flow rate estimates that are above the crossover flow rate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792